DETAILED ACTION
Claims 1-20 are allowed.
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al, US 2016/0240579 A1 (Sun), in view of Honkanen et al, US 2017/0070714 A1 (Honkanen).

Regarding Claim 1, Sun discloses a 3D imaging system comprising: a first laser light source to emit nonvisible laser light pulses; a photodetector to detect reflections of nonvisible laser light pulses from a plurality of reflection points within the sensing field of view; a time-of-flight (TOF) detection circuit responsive to the photodetector to measure distances from the 3D imaging system to the plurality of reflection points; a camera to capture a visible image from within an imaging field of view; and cause the sensing field of view to overlap the imaging field of view (Sun [0022] – FIG. 2 is a block diagram that shows a portion of an example of stacked 3D color image sensor 200 that includes a time of flight pixel array with corresponding readout circuitry, control circuitry and function logic. Stacked 3D color image sensor 200 includes a color time of flight (TOF) pixel array 210, readout circuitry 220, control circuitry 230, function logic 240 and IR source 250. The IR source 250 emits pulses IR light 252, which can be used to sense the round trip distance to object 260 based on the time of flight of the pulses of IR light. In particular, the round trip distance can be determined by measuring the amount of time that it takes for the emitted IR light pulses 252 to travel from the IR source 250 to the object 260 and back to the color TOF pixel array 210 in accordance with the teachings of the present invention. By determining the round trip distance to object 260, 3D information can be determined. IR source 250 may include an IR laser to emit IR light 252 to illuminate object 260; [0017]-[0018] – Camera 18 produces red (R), green (G) and blue (B) color image data of the scene or object 12. As such, camera 18 may also be referred to as an “RGB camera.” Visible light is received by an RBG pixel array 22, and visible image data is read out by readout circuitry 24. Imaging system 10 also includes an infrared (IR) source 14, which illuminates scene or object 12 with IR light. In one example, IR source 14 may include an IR laser or the like to provide the IR light. An IR imager or camera 16 receives and processes the IR light returning from scene or object 12 to generate IR image data of scene or object 12. As such, IR light is received by IR pixel array 26, and IR image data is read out by IR readout circuitry 28; [0019] – Frames of image data from RGB camera 18 and IR camera 16 are transmitted to image processing circuitry 20, which processes the received data to generate a 3D color image of scene or object 12. Image processing circuitry 20 uses the data from RGB camera 18 to generate a color image, and the data from IR camera 16 to provide depth information to generate the color 3D image).
However, Sun does not explicitly disclose a scanning mirror to reflect and scan the nonvisible laser light pulses in a sensing field of view; a mirror actuating circuit to drive the scanning mirror with signals that cause the scanning mirror to deflect through angular extents in two dimensions within the sensing field of view; a control circuit to drive the mirror actuating circuit to cause the sensing field of view to overlap the imaging field of view.
Honkanen teaches a scanning mirror to reflect and scan the nonvisible laser light pulses in a sensing field of view; a mirror actuating circuit to drive the scanning mirror with signals that cause the scanning mirror to deflect through angular extents in two dimensions within the sensing field of view; a control circuit to drive the mirror actuating circuit to cause the sensing field of view to overlap the imaging field of view (Honkanen [0014] – FIG. 1 shows a scanning display system in accordance with various embodiments of the present invention. System 100 includes image processing component 102, visible laser light source 104, nonvisible laser light source 108, MEMS device 160 having scanning mirror 162, and actuating circuits 110. Actuating circuits 110 include vertical control component 112, horizontal control component 114, and mirror drive component 116).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Sun to include a scanning mirror to reflect and scan the nonvisible laser light pulses in a sensing field of view; a mirror actuating circuit to drive the scanning mirror with signals that cause the scanning mirror to deflect through angular extents in two dimensions within the sensing field of view; a control circuit to drive the mirror actuating circuit to cause the sensing field of view to overlap the imaging field of view, as taught by Honkanen. One would be motivated as the mirror(s) can assist and align fields of view.

Regarding Claim 3, Sun and Honkanen teach the 3D imaging system of claim 1, as outlined above.
However, Sun does not explicitly disclose the control circuit modifies the angular extents of deflection of the scanning mirror.
Honkanen teaches the control circuit modifies the angular extents of deflection of the scanning mirror (Honkanen [0006] – FIG. 4 shows and example of dynamic modification of angular extents of mirror deflection).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Sun where the control circuit modifies the angular extents of deflection of the scanning mirror, as taught by Honkanen. One would be motivated as the mirror(s) can adjust the light the camera receives.

Regarding Claim 5, Sun, in combination, further discloses the 3D imaging system of claim 1 wherein the control circuit causes a size and location of the sensing field of view to substantially match a size and location of the imaging field of view (Sun [0017] – Camera 18 (RGB camera) produces red (R), green (G) and blue (B) color image data of the scene or object 12. Visible light is received by an RBG pixel array 22, and visible image data is read out by readout circuitry 24; [0018] – Imaging system 10 also includes an infrared (IR) source 14, which illuminates scene or object 12 with IR light. In one example, IR source 14 may include an IR laser or the like to provide the IR light. An IR imager or camera 16 receives and processes the IR light returning from scene or object 12 to generate IR image data of scene or object 12) [the RGB data and the IR light both cover scene/object 12].

Regarding Claim 18, Sun discloses a method comprising: creating nonvisible laser light pulses; receiving reflections of the nonvisible laser light; measuring a time-of-flight (TOF) of the reflections of nonvisible laser light to determine distances to reflection points in the sensing field of view; capturing a visible image from within an imaging field of view (Sun [0022] – FIG. 2 is a block diagram that shows a portion of an example of stacked 3D color image sensor 200 that includes a time of flight pixel array with corresponding readout circuitry, control circuitry and function logic. Stacked 3D color image sensor 200 includes a color time of flight (TOF) pixel array 210, readout circuitry 220, control circuitry 230, function logic 240 and IR source 250. The IR source 250 emits pulses IR light 252, which can be used to sense the round trip distance to object 260 based on the time of flight of the pulses of IR light. In particular, the round trip distance can be determined by measuring the amount of time that it takes for the emitted IR light pulses 252 to travel from the IR source 250 to the object 260 and back to the color TOF pixel array 210 in accordance with the teachings of the present invention. By determining the round trip distance to object 260, 3D information can be determined. IR source 250 may include an IR laser to emit IR light 252 to illuminate object 260; [0017]-[0018] – Camera 18 produces red (R), green (G) and blue (B) color image data of the scene or object 12. As such, camera 18 may also be referred to as an “RGB camera.” Visible light is received by an RBG pixel array 22, and visible image data is read out by readout circuitry 24. Imaging system 10 also includes an infrared (IR) source 14, which illuminates scene or object 12 with IR light. In one example, IR source 14 may include an IR laser or the like to provide the IR light. An IR imager or camera 16 receives and processes the IR light returning from scene or object 12 to generate IR image data of scene or object 12. As such, IR light is received by IR pixel array 26, and IR image data is read out by IR readout circuitry 28; [0019] – Frames of image data from RGB camera 18 and IR camera 16 are transmitted to image processing circuitry 20, which processes the received data to generate a 3D color image of scene or object 12. Image processing circuitry 20 uses the data from RGB camera 18 to generate a color image, and the data from IR camera 16 to provide depth information to generate the color 3D image). 
However, Sun does not explicitly disclose reflecting the nonvisible laser light pulses off a scanning mirror into a sensing field of view as the scanning mirror deflects through angular extents in two dimensions and modifying one or more of the angular extents to cause the sensing field of view to overlap the imaging field of view
Honkanen teaches reflecting the nonvisible laser light pulses off a scanning mirror into a sensing field of view as the scanning mirror deflects through angular extents in two dimensions and modifying one or more of the angular extents to cause the sensing field of view to overlap the imaging field of view (Honkanen [0014] – FIG. 1 shows a scanning display system in accordance with various embodiments of the present invention. System 100 includes image processing component 102, visible laser light source 104, nonvisible laser light source 108, MEMS device 160 having scanning mirror 162, and actuating circuits 110. Actuating circuits 110 include vertical control component 112, horizontal control component 114, and mirror drive component 116).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Sun to reflect the nonvisible laser light pulses off a scanning mirror into a sensing field of view as the scanning mirror deflects through angular extents in two dimensions and modifying one or more of the angular extents to cause the sensing field of view to overlap the imaging field of view, as taught by Honkanen. One would be motivated as the mirror(s) can assist and align fields of view.

Regarding Claim 19, Sun, in combination, further discloses the method of claim 18 further comprising modifying one or more of the angular extents to cause the sensing field of view to substantially match the imaging field of view (Sun [0017] – Camera 18 (RGB camera) produces red (R), green (G) and blue (B) color image data of the scene or object 12. Visible light is received by an RBG pixel array 22, and visible image data is read out by readout circuitry 24; [0018] – Imaging system 10 also includes an infrared (IR) source 14, which illuminates scene or object 12 with IR light. In one example, IR source 14 may include an IR laser or the like to provide the IR light. An IR imager or camera 16 receives and processes the IR light returning from scene or object 12 to generate IR image data of scene or object 12) [the RGB data and the IR light both cover scene/object 12].

Claims 2, 6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sun and Honkanen, and further in view of Stettner et al, US 2010/0309288 A1 (Stettner).

Regarding Claim 2, Sun and Honkanen teach the 3D imaging system of claim 1, as outlined above.
However, Sun does not explicitly disclose in the control circuit is responsive to a zoom level of the camera.
Stettner teaches in the control circuit is responsive to a zoom level of the camera (Stettner [0032] – The system controller 3 issues commands (ZOOM_CTRL) via bidirectional electrical connection 10 to the infrared optical receiver 4 to position its motorized zoom lens so as to focus at the same point in space as the 2-D camera 2. The infrared optical receiver 4 returns a ZOOM_STATUS signal indicating the position of its zoom lens back to the system controller 3 via bidirectional electrical connection 10).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Sun where the control circuit is responsive to a zoom level of the camera, as taught by Stettner. One would be motivated as the zoom level allows informs the circuit the scope of what is being imaged.

Regarding Claim 6, Sun and Honkanen teach the 3D imaging system of claim 5, as outlined above.
However, Sun does not explicitly disclose the control circuit is coupled to be responsive to an optical zoom level of the camera.
Strettner teaches the control circuit is coupled to be responsive to an optical zoom level of the camera (Strettner [0032] – The system controller 3 issues commands (ZOOM_CTRL) via bidirectional electrical connection 10 to the infrared optical receiver 4 to position its motorized zoom lens so as to focus at the same point in space as the 2-D camera 2. The infrared optical receiver 4 returns a ZOOM_STATUS signal indicating the position of its zoom lens back to the system controller 3 via bidirectional electrical connection 10).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Sun where the control circuit is responsive to a zoom level of the camera, as taught by Stettner. One would be motivated as the zoom level allows informs the circuit the scope of what is being imaged.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Sun where the control circuit is responsive to a zoom level of the camera, as taught by Stettner. One would be motivated as the zoom level allows informs the circuit the scope of what is being imaged.

Regarding Claim 20, Sun and Honkanen teach the method of claim 18, as outlined above.
However, Sun does not explicitly disclose modifying a zoom level of the camera to yield a second imaging field of view; and modifying one or more of the angular extents to cause the sensing field of view to substantially match the second imaging field of view
Stenner teaches modifying a zoom level of the camera to yield a second imaging field of view; and modifying one or more of the angular extents to cause the sensing field of view to substantially match the second imaging field of view (Stenner [0035] – the system controller 3 controls all aspects of the flash laser radar as normal, and also controls the operation of the 2-D camera 2, controlling its zoom lens and coordinating and synching its 2-D outputs 13, 15 with the infrared optical receiver output 14).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Sun where the system can modify a zoom level of the camera to yield a second imaging field of view; and modifying one or more of the angular extents to cause the sensing field of view to substantially match the second imaging field of view, as taught by Stettner. One would be motivated as the zoom level provides an avenue for images sensors to create similar fields of view.

Claims 4, 9, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sun and Honkanen, and further in view of Spicer et al, US 2015/0336271 A1 (Spicer).

Regarding Claim 4, Sun and Honkanen teach the 3D imaging system of claim 1, as outlined above.
However, Sun does not explicitly disclose the control circuit modifies an offset to the angular extents of deflection of the scanning mirror.
Spicer teaches the control circuit modifies an offset to the angular extents of deflection of the scanning mirror (Spicer [0162] – The controller C thus remotely steers the laser beam B via the mirror system 37. The mirror system 37 has an actuator 39 that moves a mirror 41 relative to the beam B).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Sun where the control circuit modifies an offset to the angular extents of deflection of the scanning mirror, as taught by Spicer. One would be motivated as change in offset provides a different FOV.

Regarding Claim 9, Sun discloses a 3D imaging system comprising: 
a camera to capture visible images (Sun [0017]-[0018] – Camera 18 produces red (R), green (G) and blue (B) color image data of the scene or object 12); 
a pulsed light source to create laser light pulses (Sun [0022] – Stacked 3D color image sensor 200 includes a color time of flight (TOF) pixel array 210, readout circuitry 220, control circuitry 230, function logic 240 and IR source 250. The IR source 250 emits pulses IR light 252, which can be used to sense the round trip distance to object 260 based on the time of flight of the pulses of IR light. In particular, the round trip distance can be determined by measuring the amount of time that it takes for the emitted IR light pulses 252 to travel from the IR source 250 to the object 260 and back to the color TOF pixel array 210); 
However, Sun does not explicitly disclose at least one scanning mirror to reflect the laser light pulses into a field of view as the at least one scanning mirror is deflected with variable angular extents and variable offset and a control circuit to determine the variable angular extents and variable offset in response to a property of the camera.
Honkanen teaches at least one scanning mirror to reflect the laser light pulses into a field of view as the at least one scanning mirror is deflected with variable angular extents and a control circuit to determine the variable angular extents in response to a property of the camera (Honkanen [0014] – FIG. 1 shows a scanning display system in accordance with various embodiments of the present invention. System 100 includes image processing component 102, visible laser light source 104, nonvisible laser light source 108, MEMS device 160 having scanning mirror 162, and actuating circuits 110. Actuating circuits 110 include vertical control component 112, horizontal control component 114, and mirror drive component 116).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Sun where at least one scanning mirror to reflect the laser light pulses into a field of view as the at least one scanning mirror is deflected with variable angular extents and a control circuit to determine the variable angular extents in response to a property of the camera, as taught by Honkanen. One would be motivated as the mirror(s) can assist and align fields of view.
Spicer teaches the offset in the at least one scanning mirror (Spicer [0162] – The controller C thus remotely steers the laser beam B via the mirror system 37. The mirror system 37 has an actuator 39 that moves a mirror 41 relative to the beam B).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Sun there is an offset in at least one scanning mirror, as taught by Spicer. One would be motivated as the offset can provide context to a certain FOV.

Regarding Claim 10, Sun, in combination, further discloses the 3D imaging system of claim 9 wherein a property of the camera includes an imaging field of view of the camera, and the control circuit causes the variable extents to substantially match the imaging field of view of the camera (Sun [0017] – Camera 18 (RGB camera) produces red (R), green (G) and blue (B) color image data of the scene or object 12. Visible light is received by an RBG pixel array 22, and visible image data is read out by readout circuitry 24; [0018] – Imaging system 10 also includes an infrared (IR) source 14, which illuminates scene or object 12 with IR light. In one example, IR source 14 may include an IR laser or the like to provide the IR light. An IR imager or camera 16 receives and processes the IR light returning from scene or object 12 to generate IR image data of scene or object 12) [the RGB data and the IR light both cover scene/object 12].
However, Sun does not explicitly disclose variable offset of the scanning mirror.
Spicer teaches variable offset of the scanning mirror (Spicer [0162] – The controller C thus remotely steers the laser beam B via the mirror system 37. The mirror system 37 has an actuator 39 that moves a mirror 41 relative to the beam B).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Sun to include a variable offset of the scanning mirror, as taught by Spicer. One would be motivated as the offset can provide context to a certain FOV if a user desires a change.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sun, Honkanen and Stettner, and further in view of Zhao et al, US 2017/0374342 A1 (Zhao).

Regarding Claim 7, Sun, Honkanen and Stettner teach the 3D imaging system of claim 5, as outlined above.
However, Sun does not explicitly disclose a second camera having a second imaging field of view, wherein the control circuit causes a size and location of the sensing field of view to substantially match a size and location of the second imaging field of view.
Zhao teaches a second camera having a second imaging field of view, wherein the control circuit causes a size and location of the sensing field of view to substantially match a size and location of the second imaging field of view (Zhao [0053] – cold mirror 506 can transmit the infrared light 508a to a first image sensor 502 in camera 500, and can reflect the visible light 508b to a second image sensor 504 in camera 500).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Sun to include a second camera having a second imaging field of view, wherein the control circuit causes a size and location of the sensing field of view to substantially match a size and location of the second imaging field of view, as taught by Zhao. One would be motivated as a second camera can provide other imaging parameters of the same scene.

Claims 8, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sun, Honkanen, Stettner and Zhao, and further in view of Wu et al, US 2016/0381345 A1 (Wu).

Regarding Claim 8, Sun, Honkanen, Stettner and Zhao teach the 3D imaging system of claim 7, as outlined above.
However, Sun does not explicitly disclose the imaging field of view of the camera and the second imaging field of view of the second camera have different aspect ratios.
Wu teaches the imaging field of view of the camera and the second imaging field of view of the second camera have different aspect ratios (Wu [0026] – FIGS. 3A-3C are diagrams of rotation by the optical axis in different operational modes of the stereoscopic camera device. Referring to FIG. 1 and FIG. 3A, the first control unit 112 may control the first image capturing device 110 to rotate around an extension direction of the first optical axis (e.g. rotation about the center of the first image capturing device 110), so that the first image capturing device 110 can be rotated by rotating the optical axis itself, and the captured first image can switched between a portrait mode and a landscape mode, as shown in FIG. 3A. Similarly, the second control unit 122 may control the second image capturing device 120 to rotate around an extension direction of the second optical axis (e.g. rotation about the center of the second image capturing device 120), so that the second image capturing device 120 can be rotated by rotating the optical axis itself, and the captured second image can switched between a portrait mode and a landscape mode. Specifically, the processor 130 may control either of both of the first image capturing device 110 and the second image capturing device 120 to rotate their respective optical axies to form the first image and the second image respectively having different aspect ratios).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Sun where the imaging field of view of the camera and the second imaging field of view of the second camera have different aspect ratios, as taught by Wu. One would be motivated as the different aspect ratios to provide different levels of quality.

Regarding Claim 16, Sun, Honkanen, Stettner, Zhao and Wu teach the 3D imaging system of claim 8, as outlined above.
However, Sun does not explicitly disclose a second camera, and wherein the control circuit is responsive to a property of the second camera.
Wu teaches a second camera, and wherein the control circuit is responsive to a property of the second camera (Wu [0026] – FIGS. 3A-3C are diagrams of rotation by the optical axis in different operational modes of the stereoscopic camera device. The processor 130 may control either of both of the first image capturing device 110 and the second image capturing device 120 to rotate their respective optical axies to form the first image and the second image respectively having different aspect ratios).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Sun to include a second camera, and wherein the control circuit is responsive to a property of the second camera, as taught by Wu. One would be motivated as a second camera can provide more context to a captured scene.

Regarding Claim 17, Sun, Honkanen, Stettner, Zhao and Wu teach the 3D imaging system of claim 16, as outlined above.
However, Sun does not explicitly disclose the property of the second camera includes an aspect ratio.
Wu teaches the property of the second camera includes an aspect ratio (Wu [0026] – FIGS. 3A-3C are diagrams of rotation by the optical axis in different operational modes of the stereoscopic camera device. Referring to FIG. 1 and FIG. 3A, the first control unit 112 may control the first image capturing device 110 to rotate around an extension direction of the first optical axis (e.g. rotation about the center of the first image capturing device 110), so that the first image capturing device 110 can be rotated by rotating the optical axis itself, and the captured first image can switched between a portrait mode and a landscape mode, as shown in FIG. 3A. Similarly, the second control unit 122 may control the second image capturing device 120 to rotate around an extension direction of the second optical axis (e.g. rotation about the center of the second image capturing device 120), so that the second image capturing device 120 can be rotated by rotating the optical axis itself, and the captured second image can switched between a portrait mode and a landscape mode. Specifically, the processor 130 may control either of both of the first image capturing device 110 and the second image capturing device 120 to rotate their respective optical axies to form the first image and the second image respectively having different aspect ratios).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Sun where the property of the second camera includes an aspect ratio, as taught by Wu. One would be motivated as the aspect ratio provides context to the shape of an image.

Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sun, Honkanen and Spicer, and further in view of Stettner.

Regarding Claim 11, Sun, Honkanen and Spicer teach the 3D imaging system of claim 9 as outlined above.
 However, Sun does not explicitly disclose a property of the camera includes an aspect ratio of the camera, and the control circuit causes the variable extents and variable offset of the scanning mirror to substantially match the aspect ratio of the camera.
Stettner teaches a property of the camera includes an aspect ratio of the camera, and the control circuit causes the variable extents and variable offset of the scanning mirror to substantially match the aspect ratio of the camera (Stettner [0055] – By matching the aspect ratios of the HD video cameras, a less wasteful mapping of 3-D range data to the 2-D HD video can be achieved with a given number of 3-D pixels).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Sun where a property of the camera includes an aspect ratio of the camera and the control circuit causes the variable extents and variable offset of the scanning mirror to substantially match the aspect ratio of the camera, as taught by Stettner. One would be motivated as mirroring aspect ratios keeps the image in the same size.

Regarding Claim 12, Sun, Honkanen and Spicer teach the 3D imaging system of claim 9 as outlined above.
 However, Sun does not explicitly disclose a property of the camera includes a zoom level of the camera 
Stettner teaches a property of the camera includes a zoom level of the camera (Stettner [0032] – The system controller 3 issues commands (ZOOM_CTRL) via bidirectional electrical connection 10 to the infrared optical receiver 4 to position its motorized zoom lens so as to focus at the same point in space as the 2-D camera 2. The infrared optical receiver 4 returns a ZOOM_STATUS signal indicating the position of its zoom lens back to the system controller 3 via bidirectional electrical connection 10).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Sun where a property of the camera includes a zoom level of the camera, as taught by Stettner. One would be motivated as the zoom level allows informs the circuit the scope of what is being imaged.

Regarding Claim 13, Sun, Honkanen, Spicer and Stettner teach the 3D imaging system of claim 12 as outlined above.
 However, Sun does not explicitly disclose the zoom level of the camera comprises an optical zoom.
Stettner teaches the zoom level of the camera comprises an optical zoom (Stettner [0032] – The system controller 3 issues commands (ZOOM_CTRL) via bidirectional electrical connection 10 to the infrared optical receiver 4 to position its motorized zoom lens so as to focus at the same point in space as the 2-D camera 2. The infrared optical receiver 4 returns a ZOOM_STATUS signal indicating the position of its zoom lens back to the system controller 3 via bidirectional electrical connection 10).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Sun where the zoom level of the camera comprises an optical zoom, as taught by Stettner. One would be motivated as the optical zoom is the physical zoom of the camera.

Regarding Claim 14, Sun, Honkanen, Spicer and Stettner teach the 3D imaging system of claim 12 as outlined above.
 However, Sun does not explicitly disclose wherein the zoom level of the camera comprises a digital zoom.
Stettner teaches the zoom level of the camera comprises a digital zoom (Stettner [0032] – The system controller 3 issues commands (ZOOM_CTRL) via bidirectional electrical connection 10 to the infrared optical receiver 4 to position its motorized zoom lens so as to focus at the same point in space as the 2-D camera 2. The infrared optical receiver 4 returns a ZOOM_STATUS signal indicating the position of its zoom lens back to the system controller 3 via bidirectional electrical connection 10).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Sun where the zoom level of the camera comprises a digital zoom, as taught by Stettner. One would be motivated as the digital zoom is the zoom image.

Regarding Claim 15, Sun, Honkanen, Spicer and Stettner teach the 3D imaging system of claim 12 as outlined above.
 However, Sun does not explicitly disclose at least one scanning mirror comprises a first scanning mirror to deflect in a first dimension and a second scanning mirror to deflect in a second dimension.
Honkanen teaches at least one scanning mirror comprises a first scanning mirror to deflect in a first dimension and a second scanning mirror to deflect in a second dimension (Honkanen [0014] – FIG. 1 shows a scanning display system in accordance with various embodiments of the present invention. System 100 includes image processing component 102, visible laser light source 104, nonvisible laser light source 108, MEMS device 160 having scanning mirror 162, and actuating circuits 110. Actuating circuits 110 include vertical control component 112, horizontal control component 114, and mirror drive component 116).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Sun where at least one scanning mirror comprises a first scanning mirror to deflect in a first dimension and a second scanning mirror to deflect in a second dimension, as taught by Honkanen. One would be motivated the deflection in two dimensions allows for more flexibility.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR SHAHNAMI whose telephone number is (571)270-0707. The examiner can normally be reached Monday - Friday 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571-272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMIR SHAHNAMI/              Primary Examiner, Art Unit 2483